UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7231


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KELVIN BUTLER, a/k/a Bullet,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, District Judge. (2:08-cr-00097-RBS-TEM-1)


Submitted: March 14, 2019                                         Decided: March 18, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kelvin Butler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kelvin Butler appeals the district court’s order denying his motion for “supervised

release equitable tolling” under 18 U.S.C. § 3624(e) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Butler, No. 2:08-cr-00097-RBS-TEM-1 (E.D. Va. Sept.

21, 2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2